Citation Nr: 1423800	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a fracture of the right ulna and radius.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Cleveland, Ohio, before the undersigned Veterans Law Judge in Washington, DC.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of service connection for left knee and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  A RO decision in March 1992 denied service connection for a broken right arm, finding that there was no in-service right arm injury.

2.  The Veteran did not appeal the March 1992 rating decision after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the March 1992 RO decision denying service connection for a broken right arm, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of an in-service right arm injury, so does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran has current right knee arthritis.

5.  The Veteran did not sustain a right knee injury or disease in service.

6.  Symptoms of right knee arthritis were not chronic in service.

7.  Symptoms of right knee arthritis were not continuous after service separation.

8.  Right knee arthritis did not manifest to a compensable degree within one year following separation from service.

9.  Right knee arthritis is not related to service.

10.  The Veteran does not have a current right foot disability.


CONCLUSIONS OF LAW

1.  The March 1992 RO decision that denied service connection for a broken right arm became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for residuals of a fracture of the right ulna and radius.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for a right knee disorder have not been met.  §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right foot disorder have not been met.  §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in December 2010 regarding the date and bases of the prior final denial of the claim for service connection for residuals of a fracture of the right ulna and radius.  The notice informed the Veteran of the basis for the prior final denial; specifically, that the evidence did not show an in-service right arm or elbow injury.  The Veteran was informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim for service connection; therefore, the December 2010 letter provided the notice required by the Kent decision.

As to the appeal regarding the issues of service connection, the December 2010 letter also included notice about what information and evidence is necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2010 notice letter contained information regarding how disability ratings and effective dates are assigned; therefore, VA satisfied its duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, the March 2013 Board hearing transcript, and the Veteran's statements.  The record includes a VA treatment record noting receipt of Social Security Administration (SSA) disability benefits.  See June 4, 2012 VA treatment note.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 10809 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Although SSA records have not been associated with the claims file, the Board finds that any such records, which pertain to a left knee and foot injuries incurred during post-service employment, are not be relevant to the issue of service connection for right knee and foot disorders.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence they are relevant); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

VA examined the Veteran's feet and knees in January 2011.  The VA examiner reviewed the Veteran's claims file, received a medical history and report of past and present symptomatology from the Veteran, physically examined the knees and feet, reported the relevant findings, and provided the requested opinions.  The Board finds that this examination is adequate to determine the nature and etiology of any current knee or foot disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).



Reopening of Service Connection for Residuals of a Fracture
of the Right Ulna and Radius

The Veteran seeks to reopen service connection for residuals of a fracture of the right ulna and radius, originally claimed as residuals of a broken right arm.  In a March 1992 rating decision, the RO denied service connection for a broken right arm, and informed the Veteran of the decision in a March 1992 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the March 1992 rating decision, the RO denied the claim for service connection for residuals of a broken right arm on the basis that there was no evidence of an in-service right arm injury.  The RO considered the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  In light of the foregoing, new and material evidence must relate to the unestablished fact of an in-service right arm injury in order to raise a reasonable possibility of substantiating the claim.

The evidence assembled since the March 1992 final rating decision includes VA treatment records through October 2012, the January 2011 VA examination report, the March 2013 Board hearing transcript, and the Veteran's statements to VA.  The March 2013 Board hearing transcript includes the Veteran's assertion that he sustained a right arm injury after service due to the other claimed disorders; specifically that he used his right arm to cushion a fall that was caused by the claimed knee and foot disorders.  See Board hearing transcript at 10-11. 

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  During the March 2013 Board hearing, when asked what specific injury he was relating to the current right elbow disability, the Veteran testified that "everything's the same, no difference."  See Board hearing transcript at 13.  The Veteran identified one particular fall that resulted in a "shattered" elbow that occurred in approximately 1980, and for which corrective surgery was later pursued in 1992.  Id. at 11-12.  The evidence at the time of the prior final denial in March 1992 included the Veteran's assertion that he originally injured his right elbow in a 1979 fall in the shower, and that treatment was pursued at a service hospital.  See January 1992 VA Form 21-526.  Comparing the Veteran's recent testimony to the evidence before VA at the time of the March 1992 rating decision, the Board finds that the new evidence is cumulative; therefore, it may not be considered new and material evidence relating to the unestablished fact of an in-service right arm injury, so it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 
203 F.3d at 1347.

Additionally, the Board has considered that the Veteran presented a new theory of causation regarding the claim for service connection for residuals of a fracture of the right ulna and radius.  As noted above, the Veteran asserted that the original right elbow injury was due to the claimed knee and foot disorders.  Here, the Board finds that the Veteran's new theory of causation cannot be the basis for a new claim, and that the issue was properly addressed as a question of whether new and material evidence has been received to reopen service connection.  See Boggs v. Peake, 
520 F.3d 1330, 1336 (2008); Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).  While this assertion raises the possibility that the other claimed disorders may have caused the Veteran's fall, the Veteran is still asserting that his elbow was injured in the same accident from 1979 or 1980; therefore, it remains that there is no new and material evidence relating to the unestablished fact of an in-service right arm or elbow injury.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claims for service connection for lower back and right knee disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Right Knee Disorder

The Veteran asserts that he injured his right knee during basic training.  See Board hearing transcript at 3.  The Veteran contends that this in-service right knee injury resulted in a current right knee disability.

Initially, the Board finds that the Veteran has current right knee disability of arthritis.  This diagnosis was provided by the January 2011 VA examiner after physical examination and X-ray imaging.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right knee injury or disease in service.  During the March 2013 Board hearing, the Veteran testified that he injured his right knee during basic training, simultaneous with other injuries to his left knee and both feet.  See Board hearing transcript at 3.  The Veteran explained that he did not report the injuries to service medical staff, but that he was seen for treatment.  See id. at 3-4, 7-8.  

In contrast to the Veteran's recent assertion of in-service right knee injury, service treatment records do not include any complaints, symptoms, or treatment related to a right knee injury.  The record does not include a service separation examination because the Veteran declined the opportunity to be examined.  See April 1980 DA Form 2496.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other disorders during service, of which he did complain and seek treatment, though he did not report a right knee injury or complain of right knee disorder symptoms.  Such injuries and disorders include a head injury, a left knee injury, a left foot injury, a skin rash, and swollen glands.  Thus, in consideration of the other evidence included in the service treatment records, it is likely that any right knee injury or problems would have been mentioned and/or detected during service.  As a result, the absence of any complaint, finding, or reference to treatment for a right knee injury weighs against finding an in-service right knee injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In addition to the service treatment records, the Veteran's history of filing for service connection for other disorders after service, but not mentioning or claiming a right knee disorder, weighs against finding of the occurrence of an in-service right knee injury or any residual disability from such claimed injury.  In January 1992, the Veteran filed claims for service connection for a broken right arm and migraine headaches, but did not mention or claim service connection for a right knee disorder.  Such action, coupled with omission of any reference to a history or current symptoms of right knee disorder, tends to weigh against the presence of right knee disorder symptoms at that time or the existence of a right knee disorder that the Veteran later attributed to service when seeking compensation.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds that the weight of the lay and medical evidence weighs against finding an in-service right knee injury or disease.

In this context, the Board finds that symptoms of right knee arthritis were not chronic in service.  As noted above, service treatment records do not include any complaint, finding, or reference to treatment for a right knee injury or disease.  The Veteran has not asserted, in statements to VA or during the March 2013 Board hearing, that symptoms of right knee arthritis were chronic in service.  Thus, on review of the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of right knee arthritis were not chronic in service.

Similarly, the Board finds that symptoms of right knee arthritis were not continuous after service separation.  While preparing for right arm surgery in January 1992 at a VA hospital, the Veteran reported having right knee surgery in approximately 1989, over eight years after service separation in May 1980.  There was no reference to why the right knee surgery was performed, and the evidence does not include a record of the procedure or any preceding complaints, symptoms or treatment related to a right knee injury or disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Also in January 2012, as noted above, the Veteran filed claims for service connection for a broken right arm and migraine headaches, which tends to weigh against the presence of symptoms of a right knee disorder that had been persistent since service separation.  See Cromer, 19 Vet. App. 215.  Post-service treatment records are otherwise silent as to a history of a right knee disorder until 2007, when the Veteran reported right knee pain that began after sustaining an unspecified injury in March 2007.  See August 2007 VA treatment record.  The Veteran has not asserted, in statements to VA or during the March 2013 Board hearing, that symptoms of right knee arthritis were continuous after service separation.  Thus, on review of the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of right knee arthritis were not continuous after service separation.

Within this same context, the Board finds that right knee arthritis did not manifest to a compensable degree within one year of service separation.  The record does not 

include any evidence, lay or medical, that supports a right knee disorder before 1989.  A history of right knee arthritis was not noted until VA treatment in December 2010, and right knee arthritis was not diagnosed by VA after x-ray imaging in August 2007.

As the evidence shows no chronic symptoms of right knee arthritis in service, continuous symptoms of right knee arthritis after service separation, or manifestation of right knee arthritis within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the weight of the evidence is against finding that the current right knee arthritis is related to service because the weight of the evidence demonstrates no in-service injury or disease related to the right knee to which a current disability could  be related.  In the absence of a right knee injury or disease in service, any medical opinion purporting to relate the current right knee arthritis to service is inherently speculative and without probative value because it is based on an inaccurate factual premise of the occurrence of in-service right knee injury, disease, or event.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that the Board may reject a medical opinion/finding that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).   

Moreover, the January 2011 VA examiner opined that "having reviewed the record, there is a lot missing.  Due to the length of time and lack of nexus, any relationship of current symptoms to service is speculative."  

For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's current right knee arthritis is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Foot Disorder

The Veteran asserts that he injured his right foot during basic training.  See Board hearing transcript at 3.  The Veteran contends that this right foot injury in service is the source of a current right foot disability.

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right foot disability.  VA examined the Veteran's right foot as part of the January 2011 examination.  The VA examiner physically examined the right foot and observed the Veteran stand and walk.  The VA examiner opined that X-rays of the right foot were not needed and determined that there was no current diagnosis related to the right foot.  Similarly, review of VA treatment records does not include evidence of a current right foot disability.

In evaluating a service connection claim, evidence of a current disability is an essential element, and, where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


As the evidence shows no current right foot disability, service connection for a right foot disorder is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for residuals of a fracture of the right ulna and radius is denied.

Service connection for a right knee disorder is denied.

Service connection for a right foot disorder is denied.


REMAND

Service Connection for Left Knee and Left Foot Disorders

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of service connection for left knee and left foot disorders.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2) (2013).

The Board finds that there are Social Security Administration (Social Security) records that potentially contain evidence pertinent to these claims.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  Golz, 590 F.3d at 1323.

The VA treatment record from June 4, 2012 relates to the Veteran's left foot disorder.  The treatment note includes medical history reported by the Veteran including a work-related left foot injury in approximately 2010, and first metatarsal fusion surgery.  The narrative continues by stating that the Veteran "continued to have pain after the surgery.  He has settled the case and currently he receives Social Security disability and is applying for service-connected disability as well."  The VA treatment record from December 6, 2010 references a left foot injury that occurred concurrently with a left knee contusion.  As the Social Security records may contain statements and medical records regarding the history and symptomatology of the Veteran's left foot and left knee disorders, the Board finds that a remand for the Social Security records is necessary.

Accordingly, the issues of service connection for left knee and left foot disorders are REMANDED for the following action:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims for service connection for left knee and left foot disorders should be readjudicated.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


